Response to Arguments
Applicant's arguments filed 1/14/22 have been fully considered but they are not persuasive for following reasons.
Regarding claim 1, Applicant argues (pg. 2 of Remarks):
First, MPEP 2145 indicates that such rejection may be rebutted by showing that the claimed features represent unexpected improvements. 
Therefore, it is noted that Applicant's Specification, at originally-filed paragraphs [0056]- [0063], for example, indicates that such features represent such improvements (e.g., "...excellent bonding strength..." [0063]), 
In contrast, the size of Shaffer's wires, even in the combination, as compared to the cited grooves would seemingly not achieve such advantage, and accordingly, the claimed features are advantageous and therefore non-obvious. 

In response to Applicant's argument that Ohnuma or Shaffer reference fails to show certain features of present invention, it is noted that the features upon which Applicant relies (i.e., bonding strength) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, above argument is not commensurate with the scope of the claim. Furthermore, with respect to unexpected improvements, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, inoperability of the prior art, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant (see MPEP 716.01(c)). 

As noted above, the rejection alleges that the modification would be "to accommodate a desired conductor end, so that the conductor can easily be formed in a required cross-sectional shape" (see page 5 of the Office Action). 
However, that motivation does not seem obvious at least because the alleged conductor end in Ohnuma Figs. 2 and/or 9a, cited by the rejection, (a) is already accommodated and (b) would be less easily accommodated by the modification. 
For example, see how much easier the conductor end in Ohnuma Figs. 2 and/or 9a seems accommodated in the "grooves" than in the modification in view of Shaffer Fig. 1. 
As such, the motivation to combine the references would not have been convincing. 

In response, examiner respectfully disagrees and submits that one skilled in the art would be motivated place a conductor end in a composite groove shape of Shaffer in order to form a desired cross-section end for particular usage. Ohnuma is open to the jig groove having various cross-sectional shapes and accordingly, one would have found it obvious to utilize any desired groove shape, including that shown by Shaffer. Examiner also notes, “motivation to modify a prior art reference to arrive at the claimed invention need not be the same motivation that the patentee had.” Alcon Research, Ltd. v Apotex Inc., 687 F.3d 1362, 1368 (Fed. Cir. 2012) (citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 406, 420 (2007).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735